EXHIBIT 10.2

KEY EMPLOYEE RESTRICTED PHANTOM UNIT AGREEMENT

UNDER THE

STONEMOR PARTNERS L.P. LONG-TERM INCENTIVE PLAN

This Key Employee Restricted Phantom Unit Agreement (the “Agreement”) entered
into as of November 8, 2006, (the “Agreement Date”), by and between StoneMor GP
LLC (the “Company”), the general partner of and acting on behalf of StoneMor
Partners L.P., a Delaware limited partnership (the “Partnership”) and
                                        , a key employee of the Company or its
Affiliates (the “Participant”).

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains on behalf of the
Partnership the StoneMor Partners L.P. Long-Term Incentive Plan (the “Plan”).
The Plan is administered by the Compensation Committee (the “Committee”) of the
Board of Directors (“Board”) of the Company. The Committee has determined to
grant to the Participant, pursuant to the terms and conditions of the Plan, an
award (the “Award”) of Restricted Phantom Units (also called “Phantom Units”),
representing notional limited partner interests in StoneMor Partners L.P. (the
“Partnership”). The Participant has determined to accept such Award. Any
initially capitalized terms and phrases used in this Agreement, but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan. All references to Section 5.8 of the Partnership Agreement, and the
initially capitalized terms and phrases used in connection with such references,
but not otherwise defined herein or in the Plan, shall have the respective
meanings ascribed to them in the First Amended and Restated Agreement of Limited
Partnership of StoneMor Partners L.P., dated as of September 20, 2004, as it may
be amended, or amended and restated, from time to time, or the corresponding
clauses thereof.

NOW, THEREFORE, the Company, acting on behalf of the Partnership, and the
Participant, each intending to be legally bound hereby, agree as follows:

ARTICLE 1

AWARD OF PHANTOM UNITS

1.1 Grant of Restricted Phantom Units and Vesting. The Participant is hereby
granted the following Restricted Phantom Units under the Plan and the following
terms shall have the following respective meanings as used hereafter in this
Agreement:

 

            Date of Grant

  November 8, 2006

Total Number of Time Vested Units

 

Total Number of Performance Vested Units

 

The term “Total Number of Restricted Phantom Units”, as used herein, refers to
the sum of total number of Time Vested Units plus the total number of
Performance Vested Units.



--------------------------------------------------------------------------------

Time Vested Units vest at a percentage rate which is the equal to the smaller of
the following clauses (a) or (b): (a) the percentage of Time Vested Units equal
to the percentage of Outstanding Subordinated Units which have converted into
Common Units on a one-for-one basis pursuant to Section 5.8 of the Partnership
Agreement or (b) the percentage rate which is equal to a fraction the numerator
of which is the number of months which have elapsed since September 20, 2004 and
the denominator of which is 48, it being understood that 52.08% (25 divided by
48) is the applicable percentage on the Date of Grant under this clause (b). For
example, if on the second Business Day following November 14, 2007, 25% of the
Outstanding Subordinating Units have automatically converted into Common Units
pursuant to Section 5.8 of the Partnership Agreement, 25% of the Time Vested
Units shall vest (assuming the Participant is then still employed by the Company
or its Affiliates), since this is the smaller of clauses (a) or (b).

Performance Vested Units vest at a percentage rate which is the equal to the
percentage of Outstanding Subordinated Units which have converted into Common
Units on a one-for-one basis pursuant to Section 5.8 of the Partnership
Agreement.

All of the Phantom Units shall automatically vest upon a Change of Control (as
defined in the Plan), notwithstanding that the Phantom Units have not otherwise
vested under the two immediately preceding paragraphs, provided that, at the
time of the Change of Control the Participant is then employed by the Company or
any of its Affiliates.

Notwithstanding anything to the contrary contained herein, Phantom Units shall
not vest until the Company is able to issue freely tradable Common Units to the
Participant in compliance with all applicable foreign, federal and state
securities laws, except that this provision shall not apply in the event of a
Change of Control (as defined in the Plan).

Upon the vesting or distribution with respect to Phantom Units (or the payment
of cash in lieu of distribution, at the Company’s option), the Participant is
responsible for paying all applicable foreign, federal, state and local taxes,
as more fully provided in Section 2.3 hereof.

All vesting of Phantom Units hereunder is subject to the forfeiture provisions
of Section 1.5 hereof. The term “permanent disability”, as used in Section 1.5,
shall refer to a “disability” as defined in Proposed Regulation
1.409A-3(g)(4)(i) and any successor guidance under the Code). All decisions as
to whether Phantom Units have fully vested or as to whether a Participant has
suffered a “permanent disability” shall be made by the Committee and its
decision shall be final, binding and conclusive in the absence of clear and
convincing evidence that such decision was not made in good faith.

1.2 Phantom Unit Account The Company shall maintain a Phantom Unit Account for
each Participant to which shall be credited the Total Number of Phantom
Restricted Units and any additional distribution equivalent rights as provided
in Section 1.3 hereof.

1.3 No Rights as Holder of Common Units. The Participant is not entitled to the
rights of a holder of Common Units (including, but not limited to, the right to
receive distributions on Common Units) until the Common Units have been
distributed to the Participant with respect to fully vested Phantom Units.



--------------------------------------------------------------------------------

1.4 Distributions With Respect to Fully Vested Phantom Units.

(a) No distributions shall be made to Participants from or with respect to the
Phantom Unit Account except to the extent that Phantom Units have fully vested
and only to the extent of the fully vested Phantom Units. After Phantom Units
have fully vested, payments or distributions with respect to such fully vested
Phantom Units shall commence as soon as administratively feasible (but not later
than the period permitted by Proposed Regulation 1.409A-1(b)(4) entitled
“Short-Term Deferrals” and any successor guidance under the Code), as provided
in this Section 1.4.

(b) All distributions with respect to fully vested Phantom Units (or fractions
thereof) credited to the Participant’s Phantom Unit Account shall be made on a
one-for-one basis in Common Units of the Partnership, except as the Company, at
its option, otherwise elects as provided in Section 1.4(c) hereof. The number of
Common Units of the Partnership paid shall be equal to the number of whole fully
vested Phantom Units in the Participant’s Phantom Unit Account. For this
purpose, any fractional fully vested Phantom Units in such Account shall be
combined to equal whole fully vested Phantom Units to the extent possible. If
after such combination there is any remaining fractional fully vested Phantom
Unit, such remaining fractional fully vested Phantom Unit shall be distributed
as an amount of cash equal to the product of multiplying such fractional fully
vested Phantom Unit by the closing price for Common Units of the Partnership as
published in The Wall Street Journal or in Yahoo Finance for the trading day
immediately prior to the payment date.

(c) The Company, at its option, may elect to pay all or any portion of the fully
vested Phantom Unit Account in cash instead of paying in Common Units of the
Partnership. Phantom Units (or fractions thereof) credited to the Participant’s
fully vested Phantom Unit Account shall be valued at the closing price for
Common Units of the Partnership as published in The Wall Street Journal or in
Yahoo Finance for the trading day immediately prior to the payment date.

(d) All payments or distributions pursuant to this Section 1.4, whether in
Common Units or in cash (at the Company’s election) shall be subject to
applicable foreign, federal, state and local tax withholding as provided in
Section 2.3 hereof.

1.5 Forfeiture of Unvested Units Upon Termination of Employment. In the event of
the termination of the employment of the Participant (whether voluntary or
involuntary and regardless of the reason for the termination) with the Company
or its Affiliates, all Phantom Units which have not fully vested on the date of
such termination shall be deemed to be automatically forfeited, unless the
Participant’s employment is on that date transferred to the Company or another
Affiliate. If a Participant’s employment is with an Affiliate and that entity
ceases to be an Affiliate, the Participant’s employment will be deemed to have
terminated when the entity ceases to be an Affiliate unless the Participant
transfers employment to the Company or its remaining Affiliates. Notwithstanding
the foregoing, in the event of the termination of the Participant’s employment
with the Company or any of its Affiliates by reason of (a) a Change of Control
(as defined in the Plan); (b) the death of the Participant; (c) the permanent
disability of the Participant (as determined by the Committee); or (d) the
retirement of the Participant at age 65 or such other age as the Committee shall
approve, no forfeiture shall apply.



--------------------------------------------------------------------------------

1.6 Nonalienation of Benefits. A Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the right
to receive any payment under this Agreement and the right to receive any payment
hereunder shall not be subject to attachment, lien or other involuntary
encumbrance.

ARTICLE 2

GENERAL PROVISIONS

2.1 No Right Of Continued Employment. The receipt of this Award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the employment of the Company or any
of its Affiliates. Nothing in the Plan or in this Agreement shall affect any
right which the Company or any of its Affiliates may have to terminate the
employment of the Participant. The distribution with respect to Phantom Units
under this Agreement shall not give the Company or any of its Affiliates any
right to the continued services of the Participant for any period.

2.2 No Rights As A Limited Partner. Neither the Participant nor any other person
shall be entitled to the privileges of ownership of Common Units of the
Partnership, limited partnership interests in the Partnership, or otherwise have
any rights as a limited partner, by reason of the award of the Phantom Units
covered by this Agreement.

2.3 Tax Withholding. Upon the vesting or distribution with respect to Phantom
Units (or the payment of cash in lieu of distribution, at the Company’s option),
the Participant is responsible to pay to the Company all required tax
withholding, whether foreign, federal, state or local. All payments under
Section 1.4 of this Agreement, whether in Common Units or in cash (at the
Company’s option), are subject to withholding of all applicable foreign,
federal, state, or local withholding taxes.

2.4 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding. The Committee may refuse to issue Common Units as provided in
Section 8(f) of the Plan and, without limiting the foregoing, may refuse to
issue Common Units if, in its sole discretion, the Committee determines that the
issuance of such Common Units may violate federal or state securities laws or
the Amended and Restated Agreement of Limited Partnership of the Company.

2.5 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the Phantom Units
are granted, the provisions of the Plan shall govern and prevail. The Phantom
Units and this Agreement are each subject in all respects to, and the Company
and the Participant each hereby agree to be bound by, all of the terms and
conditions



--------------------------------------------------------------------------------

of the Plan, as the same may have been amended from time to time in accordance
with its terms; provided, however, that no such amendment shall deprive the
Participant, without the Participant’s consent, of any rights earned or
otherwise due to the Participant hereunder.

2.6 Amendment, Supplement or Waiver. This Agreement shall not be amended,
supplemented, or waived in whole or in part, except by an instrument in writing
executed by the parties to this Agreement.

2.7 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.8 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE
LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, WHICH
SHALL GOVERN.

2.9 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, sent by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a)    if to the Partnership or Company:

StoneMor GP LLC

 

155 Rittenhouse Circle

 

Bristol, PA 19007

                                                 Attention:

President and Chief Executive Officer

(b)    if to the Participant:    to the address for the Participant as it
appears on the Company’s records.

2.10 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11 Entire Agreement; Counterparts; Construction. This Agreement constitutes
the entire understanding and supersedes any and all other agreements, oral or
written, between the parties hereto, in respect of the subject matter of this
Agreement, and embodies the entire understanding of the parties with respect to
the subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon. The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement.



--------------------------------------------------------------------------------

2.12 Binding Agreement. The terms and conditions of this Agreement shall be
binding upon the estate, heirs, beneficiaries and other representatives of the
Participant to the same extent that said terms and conditions are binding upon
the Participant.

2.13 Arbitration. Any dispute or disagreement with respect to any portion of
this Agreement or its validity, construction, meaning, performance, or
Participant’s rights hereunder shall be settled by arbitration, conducted in
Philadelphia, Pennsylvania, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association or its successor, as amended from time
to time. However, prior to submission to arbitration the Participant will
attempt to resolve any disputes or disagreements with the Partnership over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks. Thereafter, the dispute or disagreement will be submitted to arbitration.
At any time prior to a decision from the arbitrator(s) being rendered, the
Participant and the Partnership may resolve the dispute by settlement. The
Participant and the Partnership shall equally share the costs charged by the
American Arbitration Association or its successor, but the Participant and the
Partnership shall otherwise be solely responsible for their own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on the Participant and the Partnership. Further,
neither Participant nor the Partnership shall appeal any such award. Judgment of
a court of competent jurisdiction may be entered upon the award and may be
enforced as such in accordance with the provisions of the award. THE PARTICIPANT
HEREBY WAIVES ANY RIGHT TO A JURY TRIAL.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

STONEMOR PARTNERS L.P.

By:   StoneMor GP LLC By:  

 

  Name:  

 

  Title:  

 

The Participant hereby acknowledges receipt of a copy of the foregoing
Restricted Phantom Unit Agreement and the Plan, and having read them, hereby
signifies his or her understanding of, and his or her agreement with, their
terms and conditions. The Participant hereby accepts this Restricted Phantom
Unit Agreement in full satisfaction of any previous written or verbal promises
made to him or her by the Partnership or the Company or any of its other
Affiliates with respect to Restricted Unit or Phantom Unit grants or other
grants under the Plan.

 

      (seal)        

(Signature of Participant)

        (Date)